Case: 21-50850     Document: 00516360935         Page: 1     Date Filed: 06/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 17, 2022
                                  No. 21-50850
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ramiro Montoya-De La Cruz,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-336-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Ramiro Montoya-De La Cruz appeals his conviction and sentence
   under 8 U.S.C. § 1326(a) and (b)(1). For the first time on appeal, he
   contends that it violates the Constitution to treat a prior conviction that
   increases the statutory maximum under § 1326(b) as a sentencing factor,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50850     Document: 00516360935         Page: 2     Date Filed: 06/17/2022




                                       No. 21-50850


   rather than as an element of the offense. He correctly concedes that his
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998), but he wishes to preserve it for further review. See United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625–26 (5th Cir. 2007).
          Because the only issue is foreclosed and “there can be no substantial
   question as to the outcome of the case,” the unopposed motion for summary
   disposition filed by Montoya-De La Cruz is GRANTED.                Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). The judgment of
   the district court is AFFIRMED.




                                         2